DETAILED ACTION

Corrected Notice of Allowance

Remarks
This Corrected Notice of Allowance is to correct the dependent claim 17 which is incomplete based on Applicant’s Amendment filed 07/30/2021. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David K. Mattheis (RN 48,683) on August 19, 2021. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the dependent claim 17 as presented below and will replace all previous versions of claim 17:

17.  (Currently Amended) The computer system of claim 15, further comprising: 
program instructions to determine whether a reject decision of the one or more deduplication actions of the deduplication data chunk size plan is received; and 
responsive to receiving the reject decision of the one or more deduplication actions of the deduplication data chunk size plan, the one or more processors creating one or more deduplication jobs based on a predetermined chunk size.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163